Exhibit 10.1
 
EXECUTION COPY
 
SHARE PURCHASE AGREEMENT
 
by and between
 
 
MARK BYRNE
 
 
and
 
 
FLAGSTONE LEASING SERVICES LIMITED
 
 
As of August 22, 2007
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
TABLE OF CONTENTS
 
                                                                              

  Page ARTICLE I  PURCHASE AND SALE 1             Section 1.1  Purchase and Sale
of the Subject Shares 1 Section 1.2  Share Purchase Price 1 Section
1.3  Determination of Market Value 2 Section 1.4  Instruments of Transfer
Payment of Purchase Price 2     ARTICLE II  GENERAL REPRESENTATIONS AND
WARRANTIES OF SELLER  2     Section 2.1  Authorization 2 Section 2.2  No Brokers
2 Section 2.3  Legal Proceedings 3 Section 2.4  Corporate Records  3 Section
2.5  Financial Statements  3
Section 2.6  Tax Returns 
3 Section 2.7  Aircraft Condition 3 Section 2.8  Absence of Restrictions and
Conflicts 3     ARTICLE III  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER 3  
  Section 3.1  Organization 3 Section 3.2  Authorization 4
Section 3.3  No Brokers 
4 Section 3.4  Absence of Restrictions and Conflicts  4 Section 3.5  Receipt of
Schedules 4     ARTICLE IV  CONDITIONS TO CLOSING 4     Section 4.1  Conditions
to Each Party’s Obligations 4     ARTICLE V  CLOSING  5     Section 5.1  Closing
and Closing Date 5     ARTICLE VI  TERMINATION  5     Section 6.1  Termination 5
Section 6.2  Effect of Termination 6     ARTICLE VII  INDEMNIFICATION 6    
Section 7.1  Indemnification Obligations of Seller 6 Section
7.2  Indemnification Obligations of the Purchaser  6

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 

ARTICLE VIII  INSURANCE 7      Section 8.1  Insurance 7     ARTICLE
IX  COVENANTS OF PURCHASER 8     Section 9.1  Covenants of Purchaser 8    
ARTICLE X  MISCELLANEOUS PROVISIONS 8     Section 10.1  Notices 8 Section
10.2  Schedules and Exhibits 9 Section 10.3  Assignment; Successors in Interest
9 Section 10.4  Number; Gender 9 Section 10.5  Captions 9 Section
10.6  Controlling Law; Amendment 9 Section 10.7  Severability 9 Section
10.8  Enforcement of Certain Rights 9 Section 10.9  Waiver  9 Section
10.10  Expenses; Attorney’s Fees; Compensation 10 Section 10.11  Dispute
Resolution Mechanism 10 Section 10.12  Assignment 10 Section 10.13  Entire
Agreement 10

 
APPENDIX      —    Defined Terms
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
LIST OF EXHIBITS
 
Exhibit A- Aircraft Description
 
 
 
 
 
LIST OF SCHEDULES
 
Schedule 1.2A - IKAL Debt Description
Schedule 1.2B - 7/31/07- Closing Balance Sheet
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 


SHARE PURCHASE AGREEMENT
 
THIS AGREEMENT (the “Agreement”), dated as of August 22, 2007, is made and
entered into by and between Mark Byrne (the “Seller”) and Flagstone Leasing
Services Limited, a Bermuda exempted company (the “Purchaser”). The Seller and
the Purchaser are sometimes individually referred to herein as a “Party” and
collectively as the “Parties.” Flagstone Reinsurance Holdings Ltd. has joined in
this Agreement for the sole purpose of acknowledging its obligation to provide
the Guarantee required by Section 9.1 below.
 
W I T N E S S E T H:
 
WHEREAS, Seller owns (100%) of the outstanding capital stock of IAL King Air
Limited, a British Virgin Islands Business Company (“IKAL”);
 
WHEREAS, the Purchaser desires to purchase all of the outstanding capital stock
of IKAL (the “Subject Shares”), and Seller desires to sell the Subject Shares to
the Purchaser pursuant to this Agreement (the “IKAL Purchase Transaction”);
 
WHEREAS, the assets of IKAL include a certain Raytheon Aircraft Company
Beechcraft King Air 200 aircraft, manufacturer’s serial number BB 1202,
Registration number N5NV, as in accordance with the IAL King Air Trust agreement
dated March 28, 2005 ( “Trust”) and as more particularly described in the
attached Exhibit A (the “Aircraft”), and other assets referenced in the Balance
Sheet referred to in Article 1.2;
 
WHEREAS, the liabilities of IKAL include a certain loan from Bank of America,
secured by the airplane, and trade payables, and also sundry debt which sundry
debt is being forgiven at closing of this transaction; and
 
WHEREAS, the Parties desire to enter into this Agreement pursuant to which the
Parties desire to make certain representations, warranties, undertakings,
covenants and agreements in order to facilitate, among other things: (i) an
effective and smooth IKAL Purchase Transaction; and (ii) the release of Seller
from Seller’s Guarantee of certain debt.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the Parties agree as
follows:
 
ARTICLE I
 
PURCHASE AND SALE
 
Section 1.1  Purchase and Sale of the Subject Shares.  Upon and subject to the
terms, agreements, warranties, representations and conditions hereof, Seller
agrees to sell, transfer, assign, convey and deliver to the Purchaser, and the
Purchaser agrees to purchase, accept from Seller, on the Closing Date, the
Subject Shares for the Share Purchase Price.
 
Section 1.2  Share Purchase Price.  The Purchase Price for the Subject Shares
shall be the Market Value of the Aircraft as of 1 August 2007, determined in
accordance with paragraph 1.3 below, plus the cash, prepaid expenses and
receivables held by IKAL, less the debt and accrued interest thereon of IKAL as
set forth and described in Schedule 1.2A (the “IKAL Debt”), payable in the form
of cash or readily available funds. Schedule 1.2B shows a calculation of the
share purchase price as “Total Shareholders Equity” in accordance with a Balance
Sheet as of 7/31/07 (the “Share Purchase Price”).
 
 
 
 
-1-

--------------------------------------------------------------------------------

Table of Contents
 
Section 1.3  Determination of Market Value.  Purchaser and Seller shall each
have the Aircraft appraised by a competent appraiser, each at its own expense,
if any. Purchaser and Seller hereby agree that the Market Value as of 1 August
2007 shall be the mean of these two appraisals. Purchaser and Seller understand,
acknowledge and agree that Seller intends to use Aradian Aviation Ltd.,
Guernsey, Channel Islands, UK, as its appraiser, and that Purchaser intends to
use Aviation Management Consulting, Inc., of Rockford, IL, as its appraiser.
 
Section 1.4  Instruments of Transfer Payment of Purchase Price.
 
(a) At least three Business Days prior to the Closing Date, Seller shall deliver
to the Purchaser written wire transfer instructions designating the accounts to
which the Share Purchase Price shall be paid by the Purchaser at the Closing.
 
(b) At the Closing, Seller shall deliver, or shall cause to be delivered, to the
Purchaser one or more certificates representing all of the Subject Shares,
accompanied by stock transfer forms duly executed in favor of the Purchaser or
the Purchaser’s affiliate, as the case may be, in proper form for transfer.
 
(c) At the Closing, the Purchaser shall deliver, or shall cause to be delivered,
to Seller the Share Purchase Price.
 
(d) At the Closing, IKAL shall procure that the Purchaser will be entered on the
Register of Members of IKAL.
 
ARTICLE II
 
GENERAL REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller hereby represents and warrants to the Purchaser that, as of the date of
this Agreement:
 
Section 2.1  Authorization.  Subject to the terms and conditions of the IKAL
Debt, Seller has the right, power and capacity to execute and deliver this
Agreement and to perform Seller’s obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by the Seller and constitutes the valid and binding agreement of the
Seller, enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency and other similar Laws affecting the
enforceability of creditors’ rights generally, general equitable principles and
the discretion of courts in granting equitable remedies.
 
Section 2.2  No Brokers.  Neither the Seller, nor any affiliate of any of the
Seller, has employed any broker, finder or investment banker or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees or finders’ fees in connection with the transactions contemplated by this
Agreement.
 
 
 
 
-2-

--------------------------------------------------------------------------------

Table of Contents
 
Section 2.3  Legal Proceedings.  There are no suits, actions, claims,
arbitrations, mediations, proceedings or investigations pending or, to the
Knowledge of Seller, threatened against, relating to or involving IKAL with
respect to any matters, before any Governmental Entity. IKAL is not subject to
any judgment, decree, injunction, rule or order of any court or arbitration
panel.
 
Section 2.4  Corporate Records.  Seller has heretofore made available to the
Purchaser true, correct and complete copies of the charter documents for IKAL
and the corporate record books with respect to actions taken by their respective
shareholders and directors.
 
Section 2.5  Financial Statements.  IKAL has delivered (or caused to be
delivered) to the Purchaser, the Financial Statements listed on Schedule 1.2B.
The Financial Statements have been prepared from, and are in accordance with,
the books and records of IKAL, which books and records are maintained in
accordance with U.S. GAAP consistently applied throughout the periods indicated,
and such books and records have been maintained on a basis consistent with the
past practices of IKAL. Each of the Financial Statements fairly presents the
financial information therein. Except as reflected in the Financial Statements
or the notes thereto, IKAL is not subject to any material obligations or
liabilities including any and all obligation to Seller, Longtail Aviation, Ltd,
or IAL leasing Limited, whether material or not, which are hereby forgiven and
extinguished. The IKAL Debt is as stated on Schedule 1.2A.
 
Section 2.6  Tax Returns.  All material Tax Returns of IKAL due to have been
filed through the date hereof in accordance with any Applicable Law have been
duly filed and are correct and complete in all material respects;
 
Section 2.7  Aircraft Condition.  The Aircraft is in good condition and working
order and has been regularly and properly maintained.
 
Section 2.8  Absence of Restrictions and Conflicts.  The execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
by this Agreement and the fulfillment of and compliance with the terms and
conditions of this Agreement do not violate or conflict with, constitute a
breach of or default under, result in the loss of any benefit under, or permit
the acceleration of any obligation under: (i) any term or provision of the
charter documents of the Purchaser; (ii) other than the IKAL Debt, any contract
to which the Purchaser is a party; (iii) any judgment, decree or order of any
Governmental Entity to which the Purchaser is a party or by which the Purchaser
or any of its properties is bound; or (iv) any applicable law
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to Seller that, as of the date of
this Agreement:
 
Section 3.1  Organization.  The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to execute and
deliver this Agreement and to perform its obligations under this Agreement and
to consummate the transactions contemplated by this Agreement.
 
 
 
-3-

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 3.2  Authorization.  The Purchaser has the right, power and capacity to
execute and deliver this Agreement and to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by the Purchaser, the performance by the Purchaser of its
obligations under this Agreement and the consummation of the transactions
provided for in this Agreement have been duly and validly authorized by all
necessary corporate action on the part of the Purchaser. This Agreement has been
duly executed and delivered by the Purchaser and constitutes the valid and
binding agreement of the Purchaser, enforceable against the Purchaser in
accordance with its terms, subject to applicable bankruptcy, insolvency and
other similar Laws affecting the enforceability of creditors’ rights generally,
general equitable principles and the discretion of courts in granting equitable
remedies.
 
Section 3.3  No Brokers.  Neither the Purchaser, nor any affiliate of the
Purchaser, has employed any broker, finder or investment banker or incurred any
liability for any investment banking fees, financial advisory fees, brokerage
fees or finders’ fees in connection with the transactions contemplated by this
Agreement.
 
Section 3.4  Absence of Restrictions and Conflicts.  The execution, delivery and
performance of this Agreement, the consummation of the transactions contemplated
by this Agreement and the fulfillment of and compliance with the terms and
conditions of this Agreement do not violate or conflict with, constitute a
breach of or default under, result in the loss of any benefit under, or permit
the acceleration of any obligation under: (i) any term or provision of the
charter documents of the Purchaser; (ii) any contract to which the Purchaser is
a party; (iii) any judgment, decree or order of any Governmental Entity to which
the Purchaser is a party or by which the Purchaser or any of its properties is
bound; or (iv) any applicable law.
 
Section 3.5  Receipt of Schedules.  The Purchaser acknowledges receipt of copies
of the Schedules included in Article II.
 
ARTICLE IV

 
CONDITIONS TO CLOSING
 
Section 4.1  Conditions to Each Party’s Obligations.  The respective obligations
of each Party to effect the transactions contemplated by this Agreement and the
agreements contemplated herein, will be subject to the fulfillment at or prior
to the Closing of each of the following conditions (it being understood that the
performance obligations of a Party hereunder shall not be subject to the
satisfaction of conditions which are its obligation to satisfy):
 
(a) Seller’ Representations and Warranties. The representations and warranties
of the Seller set forth in Article II (including all schedules and exhibits
attached hereto) shall be true and correct in all material respects as of the
date of this Agreement as though made on and as of the date of this Agreement;
 
(b) Purchaser’s Representations and Warranties. The representations and
warranties of the Purchaser set forth in Article III shall be true and correct
in all material respects as of the date of this Agreement as though made on and
as of the date of this Agreement;
 
 
 
 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
 
(c) Performance of Obligations. The Seller and the Purchaser shall have
performed in all respects all covenants and agreements required to be performed
by them under this Agreement on or prior to the Closing Date including receipt
of an approval of the lender on the IKAL Debt and the purchase of the Insurance
referenced in Article VIII;
 
(d) No Material Adverse Effect. Between the date of this Agreement and the
Closing Date, there shall not have occurred any change or development likely to
result in a Material Adverse Effect;
 
ARTICLE V
 
CLOSING
 
Section 5.1  Closing and Closing Date.  The “Closing” shall occur on the second
Business Day after the day on which the last condition in Article IV has been
satisfied, or such later date as shall be agreed in writing by the Parties. At
the Closing, each of the Parties shall take all such actions and deliver all
such funds, documents, instruments, certificates and other items as may be
required, under this Agreement or otherwise, in order to perform or fulfill all
Closing covenants, conditions and agreements on its part to be performed or
fulfilled at or before the Closing Date. The “Closing Date” will be the date
upon which the Closing occurs.
 
ARTICLE VI
 
TERMINATION
 
Section 6.1  Termination.  This Agreement may be terminated at any time at or
prior to the Closing (the “Termination Date”):
 
(a) on or prior to the Closing Date, in writing by mutual consent of the
Parties;
 
(b) on or prior to the Closing Date, by written notice from the Seller to the
Purchaser, if the Purchaser (i) fails to perform in any material respect any of
its agreements contained in this Agreement required to be performed by it on or
prior to the Closing Date or (ii) materially breaches any of its representations
and warranties contained in this Agreement, which failure or breach is not cured
within five (5) days after the Seller or any one of them has notified the
Purchaser in writing of its intent to terminate this Agreement pursuant to this
subparagraph (b);
 
(c) by written notice from the Purchaser to the Seller, or any one of them, if
any one of the Seller (i) fails to perform in any material respect any of its
agreements contained in this Agreement required to be performed by it on or
prior to the Closing Date or (ii) materially breaches any of its representations
and warranties contained in this Agreement, which failure or breach is not cured
within five (5) days after the Purchaser has notified the Seller, or any one of
them, in writing of its intent to terminate this Agreement pursuant to this
subparagraph (c); or
 
(d) if the Closing shall not have occurred by September 30, 2007, by written
notice from either Party to the other at any time after September 30, 2007.
 
 
 
 
-5-

--------------------------------------------------------------------------------

Table of Contents
 
Section 6.2  Effect of Termination.  In the event of termination of this
Agreement pursuant to this Section 6.2, except for such obligations expressly
stated herein to survive termination of this Agreement, this Agreement will
forthwith become void and there will be no liability on the part of any Party or
its respective affiliates, or the officers, directors or stockholders of such
Party or its affiliates. Notwithstanding the foregoing, nothing contained in
this Agreement will relieve any Party from liability for any breach of this
Agreement.
 
ARTICLE VII
 
INDEMNIFICATION
 
Section 7.1  Indemnification Obligations of Seller.  Provided Purchaser provides
notice to Seller within one year of the date hereof , with the exception of
Article 2.1 which shall be for an indefinite time, with a statement of the facts
and reasonable information relating to any indemnity claim herunder, Seller
shall indemnify, defend, protect and hold harmless the Purchaser and the
Purchaser’s affiliates and each of their respective officers, directors,
employees, agents and representatives (collectively, the “Purchaser Indemnified
Parties”) from, against and in respect of any and all claims and losses
(including, without limitation, amounts paid in settlement, costs of
investigation and reasonable attorneys’ fees and expenses) up to an amount equal
to the Share Purchase Price which are associated with, incident to, arise out
of, are related to or are connected with:
 
(a) any breach or inaccuracy of any representation or warranty made by Seller in
this Agreement;
 
(b) any breach of any covenant, agreement or undertaking made by any of the
Seller in this Agreement;
 
(c) any and all claims, losses and expenses of any nature, arising out of,
resulting from, related to or in connection with any breaches by Seller of any
of Seller’s obligations under this Agreement;
 
(d) any and all claims, losses and expenses of any nature, arising out of,
resulting from, related to or in connection with the ownership and/or operation
of the Aircraft by Seller on or before the Closing Date.
 
Section 7.2  Indemnification Obligations of the Purchaser.  Provided Seller
provides notice to Purchaser within one year of the date hereof , with the
exception of Article 2.1 which shall be for an indefinite time, with a statement
of the facts and reasonable information relating to any indemnity claim
herunder, the Purchaser will release, indemnify, defend, protect and hold Seller
harmless from, against and in respect of any and all claims and losses whenever
arising or incurred (including, without limitation, amounts paid in settlement,
costs of investigation and reasonable attorneys’ fees and expenses) which are
associated with, incident to, arise out of, are related to or are connected
with:
 
(a) any breach or inaccuracy of any representation or warranty made by the
Purchaser in this Agreement;
 
 
 
 
-6-

--------------------------------------------------------------------------------

Table of Contents
 
(b) any breach of any covenant, agreement or undertaking made by the Purchaser
in this Agreement and/or;
 
(c) any costs and expenses, including reasonable fees and expenses of counsel
and other advisors, associated with defending against such claims and losses and
of enforcing the indemnification rights under this Section 7.2 with respect to
such claims and losses.
 
The obligations under this Article VII shall survive the Termination Date.
 
ARTICLE VIII
 
INSURANCE
 
Section 8.1  Insurance.  For a period of not less than one year following the
Closing Date, Purchaser shall cause to be kept in force and effect policies of
liability insurance in an amount not less than $10,000,000 naming Seller as an
additional insured and containing the following provisions:
 
(a) Severability of interests clause;
 
(b) Breach of Warranty clause;
 
(c) Waiver of subrogation against the Seller with respect to any and all
policies of insurance maintained by IKAL, whether pursuant to this Agreement or
otherwise;
 
(d) Thirty days prior notice to Seller of the cancellation or modification of
any and all policies of insurance required to be maintained by Purchaser or IKAL
pursuant to this Agreement;
 
(e) The insurance required by this Section shall be primary, without right of
contribution by any other valid and collectible insurance available to Seller;
 
(f) The Seller shall have the same protection under such policy or policies of
insurance as would have been available to him had the policy been issued
individually to him, except that this fact shall not in any event increase the
Insurer’s total liability beyond the limits set forth in the policy;
 
(g) In respect of the interest of the Seller, the insurance afforded by the
insurance required pursuant to this Section shall not be invalidated by any
action or inaction of the Purchaser and shall insure the Seller’s interest, as
it may appear, regardless of any warranties, declarations or conditions
contained in any such policies of insurance or any breach thereof;
 
(h) Waiver of the insurer’s rights to any set-off or counter claim or any other
deduction, whether by attachment or otherwise, in respect to any liability to
the Seller;
 
 
 
-7-

--------------------------------------------------------------------------------

Table of Contents
 
 
ARTICLE IX
 
COVENANTS OF PURCHASER
 
Section 9.1  Covenants of Purchaser.  Purchaser Covenants and Agrees that prior
to Closing that:
 
(a) with respect to the IKAL Debt, Purchaser shall undertake to procure and
shall procure the Guaranty of said IKAL Debt by Flagstone Reinsurance Holdings
Ltd., or such other Guarantor as may be acceptable to the holder of the IKAL
Debt;
 
(b) it shall undertake to cause and shall cause Seller to be fully and finally
released from Seller’s Guaranty of the IKAL Debt.
 
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
Section 10.1  Notices.  All notices, communications and deliveries under this
Agreement will be made in writing signed by or on behalf of the Party making the
same, will specify the Section under this Agreement pursuant to which it is
given or being made, and will be delivered personally or by telecopy
transmission or sent by registered or certified mail (return receipt requested)
or by a reputable overnight courier (with evidence of delivery and postage and
other fees prepaid) as follows:
 
To the Purchaser:
FLAGSTONE LEASING SERVICES LIMITED
Crawford House
23 Church Street Suite 224
Hamilton HM 11 Bermuda
Attn: General Counsel
Telecopy No.: +1 (441) 295-4927
 
 
 
 
To the Seller:
MARK BYRNE
23 Church Street Suite 224
Hamilton HM 11Bermuda
Telecopy No.: +1 (441) 296-9880



 
or to such other representative or at such other address of a Party as such
Party may furnish to the other Parties in writing. Any such notice,
communication or delivery will be deemed given or made (a) on the date of
delivery if delivered in person, (b) on the first (1st) Business Day after
delivery to a reputable overnight courier service representative, (c) upon
transmission by facsimile if receipt is confirmed or (d) on the fifth Business
Day after it is mailed by registered or certified mail.
 
 
 
-8-

--------------------------------------------------------------------------------

Table of Contents
 
Section 10.2  Schedules and Exhibits.  The Schedules and Exhibits to this
Agreement are hereby incorporated into this Agreement and are hereby made a part
of this Agreement as if set out in full in this Agreement.
 
Section 10.3  Assignment; Successors in Interest.  Except as provided herein, no
assignment or transfer by any Party of its rights and obligations under this
Agreement will be made except with the prior written consent of the other
Parties to this Agreement; provided, that, Seller and the Purchaser may not
assign their respective obligations under Article VII. This Agreement will be
binding upon and will inure to the benefit of the Parties and their successors
and permitted assigns, and any reference to a Party will also be a reference to
a successor or permitted assign.
 
Section 10.4  Number; Gender.  Whenever the context so requires, the singular
number will include the plural and the plural will include the singular, and the
gender of any pronoun will include the other genders.
 
Section 10.5  Captions.  The titles, captions and table of contents contained in
this Agreement are inserted in this Agreement only as a matter of convenience
and for reference and in no way define, limit, extend or describe the scope of
this Agreement or the intent of any provision of this Agreement. Unless
otherwise specified to the contrary, all references to Articles and Sections are
references to Articles and Sections of this Agreement and all references to
Schedules or Exhibits are references to Schedules and Exhibits, respectively, to
this Agreement.
 
Section 10.6  Controlling Law; Amendment.  This Agreement will be governed by
and construed and enforced in accordance with the internal laws of Bermuda,
without reference to its choice of law or conflicts of law rules. This Agreement
may not be amended, modified or supplemented except by prior written agreement
of the Parties.
 
Section 10.7  Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, and any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by Law, the Parties waive any provision of Law which renders any such
provision prohibited or unenforceable in any respect.
 
Section 10.8  Enforcement of Certain Rights.  Nothing expressed or implied in
this Agreement is intended, or will be construed, to confer upon or give any
Person other than the Parties, and their successors or permitted assigns, any
rights, remedies, obligations or Liabilities under or by reason of this
Agreement, or result in such Person being deemed a third party beneficiary of
this Agreement.
 
Section 10.9  Waiver.  Any agreement on the part of a Party to any extension or
waiver of any provision of this Agreement will be valid only if set forth in an
instrument in writing signed on behalf of such Party. A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty will not be construed as a waiver of any other covenant, agreement,
obligation, condition, representation or warranty. A waiver by any Party of the
performance of any act will not constitute a waiver of the performance of any
other act or an identical act required to be performed at a later time.
 
 
 
 
-9-

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 10.10  Expenses; Attorney’s Fees; Compensation.  (a) Unless otherwise
specified herein, the parties shall bear their own respective expenses
(including, but not limited to, all compensation and expenses of counsel,
financial advisers, consultants and independent accountants) incurred in
connection with the preparation and execution of this Agreement and the
consummation of the transactions contemplated hereby, including any related due
diligence. Without limiting the generality of the foregoing, Seller shall bear
the costs and expenses, including Bermuda Taxes, related to the transfer,
assignment, conveyance and delivery of the Subject Shares to the Purchaser as
contemplated herein.
 
(b) With the exception of the representations, warranties, agreements, covenants
and indemnities given by the Parties under this Agreement and the Parties’
respective obligations and liabilities arising hereunder or under the agreements
contemplated hereby, following the Closing Date, no claims for compensation
shall exist between the Parties.
 
Section 10.11  Dispute Resolution Mechanism.  Any controversy or claim arising
out of or relating to this Agreement, or any breach thereof, shall be settled by
arbitration in Bermuda in accordance with the American Arbitration Association,
and judgment on the award rendered by the arbitrator(s) may be entered in
Bermuda court.
 
Section 10.12  Assignment.  After Closing, this Agreement and all the
provisions, rights, interests and obligations hereunder may be assigned by the
Purchaser at any time to any Affiliate of the Purchaser without the prior
consent of any other Party to this Agreement; provided, that if such Affiliate
ceases to be an Affiliate of the Purchaser, the provisions, rights, interests
and obligations assigned to the Affiliate shall be automatically reassigned to
the Purchaser; and provided, further, that, such assignment, alone, shall not
give rise to liability for the Seller, nor shall the Seller have any greater
liability than they would have had, but for the assignment.
 
Section 10.13  Entire Agreement.  This Agreement supercedes all prior agreements
between the Parties and this Agreement embodies all of the agreements of the
Parties with respect to the subject matter of this Agreement and supercedes all
prior agreements between the Parties with respect to the subject matter of this
Agreement. Each Party acknowledges that it has not relied on any representation
or warranty made by any of the other Parties other than the representations and
warranties made herein; provided, that, the foregoing shall not apply to any
information provided or withheld fraudulently.
 
THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK
 
 
 
 
 
-10-

--------------------------------------------------------------------------------

Table of Contents
 


IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed,
as of the date first above written.
 
SELLER:
 
PURCHASER:
/s/ Mark Byrne  
 
FLAGSTONE LEASING SERVICES LTD
Name:         Mark Byrne
 
By:
/s/ David A. Brown    
Name:
David A. Brown    
Title:
Director



The undersigned Flagstone Reinsurance Holdings Ltd joins in this Agreement for
the sole purpose of acknowledging and affirming that it agrees to provide and
will provide the Guarantee contemplated by Section 9.1(a) of this Agreement.

 
GUARANTOR:
 
FLAGSTONE REINSURANCE HOLDINGS LTD.
 
 
By:
/s/ David A. Brown
Name:
David A. Brown
Title:
Director & CEO





 
 

--------------------------------------------------------------------------------

Table of Contents




APPENDIX
 
DEFINED TERMS
USAGE AND DEFINITIONS
 
All references to Articles and Sections are to those set forth in this
Agreement, Reference to any document means such document as amended in writing
from time to time and reference any Party includes any permitted
successor-in-interest or assignee thereof. Unless expressly stated otherwise,
the following definitions and any other terms defined internally in this
Agreement, including the recitals hereto, shall apply to this Agreement and all
notices and communications made pursuant to this Agreement.
 
Unless expressly stated otherwise, the following terms used in this Agreement
shall mean:
 
“Agreement” has the meaning given to it in the Preamble of this agreement.
 
“Applicable Law” or “Applicable Laws” means any Law, in so far as applicable to
the Parties.
 
“Business Day” means any day except Saturday, Sunday or any day on which banks
are generally not open for business in Bermuda.
 
“Closing” has the meaning given to in Article V.  
 
“Closing Date” has the meaning given to it in Article V.
 
“Dollars” or “US$"- means United States dollars, the lawful currency of the
United States of America,
 
“Encumbrances” means, except for Permitted Encumbrances, any mortgages,
judgments, claims, liens, security interests, pledges, escrows, charges or other
encumbrances of any kind whatsoever.
 
“Financial Statements” means the balance sheets and the statements of income
and, to the extent applicable, cash flows of IAL King Air Holdings Ltd, listed
on Schedule 1.2.
 
“Knowledge” with respect to any Party means all facts known Mark Byrne on the
date hereof after due inquiry and diligence with respect to the matters at hand.
 
“Law” means any applicable international, foreign, federal, provincial, state or
local (or other political subdivision) statute, law, ordinance, decree,
judgment, arbitration award, rule or regulation of a Governmental Entity or
self-regulatory body, in effect at the time that the Parties enter into this
Agreement.
 
“Licenses” means all notifications, licenses, permits, franchises, certificates,
approvals, exemptions, classifications, registrations and other similar
documents and authorizations issued by a Governmental Entity, and applications
therefor.
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
“Material Adverse Effect” means any state of facts, change, event, effect or
occurrence (when taken together with all other states of fact, changes, events,
effects or occurrences) that is or may be reasonably likely to be materially
adverse to the Market Value of the Aircraft.
 
“Party” has the meaning given to it in the Preamble of this Agreement.
 
“Permitted Encumbrances” carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other similar encumbrances or liens arising in the ordinary
course of business that are not overdue or that are being contested in good
faith by appropriate proceedings and that are properly reserved against.
 
“Person” means any individual, corporation, company, limited liability company,
partnership, entity, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.
 
“Purchaser” means Flagstone Leasing Services Ltd.
 
“Subject Shares” has the meaning given to it in the Preamble of this Agreement.
 
“Tax Return” means any report, return, declaration or other information required
to be supplied to a Governmental Entity in connection with Taxes, including
estimated returns and reports of every kind with respect to Taxes.
 
“Tax” or “Taxes” means all taxes, assessments, charges, duties, fees, levies or
other charges by Governmental Entities (including interest, penalties or
additions associated therewith), including income, franchise, capital stock,
real property, personal property, tangible, withholding, employment, payroll,
social security, social contribution, unemployment compensation, disability,
transfer, sales, stamp, use, excise, gross receipts, value-added and all other
taxes of any kind for which any Person may have any liability imposed by any
Governmental. Entity, whether disputed or not, and any charges, interest or
penalties imposed by any Governmental Entity.
 
“U.S.”, “US”, “U.S.A.”, “USA” or “United States” means the United States of
America.
 
“U.S. GAAP” means generally accepted accounting principles in the U.S.A.
 
“Seller” means Mark Byrne.
 
“IKAL Purchase Transaction” has the meaning given to it in the Preamble of this
Agreement.
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 




Exhibit A- Aircraft Make & Model: Raytheon Beecheraft King Air 200
Date of Manufacture
1984
Registration Number
  N5NV
Aircraft Serial Number
13B1202
Total Time
5950
Landings
5400
Engines
Pratt & Whitney PTA
Engine # 1
Engine # 2
Serial Number
PCE93628
PCE93833
TSN
5,850
5,885
CSN
5300
5350
Avionics
Qty
Make
Model
Com Radios
2
Collins
VHF-22C
Nav Receivers
2
Collins
VIR-32
ADF Receivers
1
Collins
60A
DME Receivers
2
Collins
DME-42
Transponders
2
Collins
TDR-94D (Enhanced Mode S)
Radar Altimeter
2
Collins
339H-4
Weather Radar
1
Collins
WXR
Air Data System
2
Collins/Shadin Chelton
ADC-87A
Flight Management System
2
Chelton
Flight Logic
Auto Pilots
1
Collins
APC65
Long Range Nav Unit / GPS
2
Chelton
Flight Logic
EFIS
1
Chelton
Flight Logic
TCAS I /TCAS II
1
Skywatch
TRC 899
EMS (Flight Mgrnt System)
1
Chelton
Flight Logic
EGPWS
1
Chelton
Flight Logic
CVR (cockpit voice recorder)
1
Fairchild
A-100-A
Clocks
2
Davtron
 
ELT
1
406 MHz
                 



Together with all of Seller’s right, title and interest to any and all spare
parts, tools or equipment in Seller’s possession and control and specifically
designed for use in the Aircraft.
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
Schedule 1.2A – IKAL DEBT
 
IKAL Debt means that loan amount granted to IKAL in the initial aggregate
principal amount of US$1,224,329.58 (as may have been amended from time to time)
and accrued interest pursuant to the Loan and Aircraft Security Agreement dated
March 28, 2005 among IAL Leasing Ltd. (“IAL Leasing”) and Wells Fargo Bank
Northwest, National Association, not in its individual capacity but solely as
Owner Trustee of the IAL King Air Trust (“Wells Fargo”) and Fleet Capital
Corporation, as lender, as amended by an Assignment, Assumption and Amendment of
Loan Documents agreement dated February 9, 2007 among Banc of America Leasing &
Capital, LLC, as lender, IKAL, IAL Leasing and Wells Fargo, with the principal
balance reflected on the Balance Sheet of US$945,040.
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 

 
Schedule 1.2B- 7/31/07 Balance Sheet
 
IAL King Air Limited
Closing Balance Sheet
As of July 31, 2007 (unaudited)


 
ASSETS
             
Cash [note 1)
    7,783            
Intercompany receivables - Flagstone entities [note 2)
    147,000            
Prepaid expenses [note 3]
    23,990            
King Air aircraft [note 4)
    2,393,500            
TOTAL ASSETS
  $ 2,572,273            
LIABILITIES
                 
Accrued interest on Loan [note 5]
    2,216            
Fleet Loan - King Air [note 5]
    945,040            
Total Liabilities
  $ 947,256                      
Purchase Price
  $ 1,625,017                      
Notes to the Purchase Price Calculation
       



Note 1
Bank balance held with Bank of Butterfield
 
Note 2
Amount due by one of Flagstone’s wholly-owned subsidiary. Settled in August
2007.
 
Note 3
Aircraft insurance paid in advance and other prepaid annual maintenance
contracts.
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
Note 4
Represents the average valuation from two independent appraisals. One estimated
the value at $2.237 million and the other at $2.55 million.
 
Note 5
Due to Bank of America. Interest accrual represents interest due since last
monthly payment made on July 19th.
 